Citation Nr: 1241256	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinus disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1954, and from July 1957 to August 1971.

This matter came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2011; the transcript is of record.  These matters were remanded in May 2011.

In an August 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus, assigning separate 10 percent ratings, effective October 23, 2008.  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

A chronic sinus disorder, to include any sinusitis, was not manifested during service, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2008, a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, private treatment records, VA treatment records, and records from Blanchfield Community Army Hospital.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in May 2011 pertaining to his sinus claim.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the sinus issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that during his service in Korea he had continuous sinus problems due to the cold conditions.  

A December 1964 service treatment record entry reflects that the Veteran's sinuses were bothering him.  A December 1964 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'sinusitis.'  The examiner noted sinusitis, chronic, mild, noting that his first attack was around 10 years of age and he reported occasional attacks to present.  A December 1964 Report of Medical Examination reflects that his 'sinuses' were clinically evaluated as normal.  A January 1971 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'sinusitis.'  The examiner noted that the Veteran has experienced sinus blockage with headache occasionally since 1952, which occurs 1 to 2 times weekly, controlled with antihistamines.  A January 1971 Report of Medical Examination reflects that his 'sinuses' were clinically evaluated as normal.  

Post-service treatment records do not reflect treatment for sinus problems, to include sinusitis.  The Veteran claimed treatment for pertinent disability at the Blanchfield Army Hospital, but records from that facility do not reflect treatment or diagnoses of sinusitis.  

In August 2011, the Veteran underwent a VA examination.  The Veteran reported that during service during cold weather his sinuses bothered him.  There was a diagnosis of sinusitis and a history of sinusitis.  Active sinus pathology was not observed.  The examiner opined that sinusitis is not caused by or a result of sinusitis (sic).  The examiner's rationale was that the Veteran has not had antibiotics for his sinuses in several years.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for a sinus disability, to include sinusitis.  As detailed, service treatment records reflect on one occasion the Veteran complained of symptoms associated with his sinuses.  Likewise, on Reports of Medical History completed by the Veteran in December 1964 and January 1971, for separation purposes, he reported sinusitis occasionally for many years.  On separation, however, his sinuses were clinically evaluated as normal by trained medical personnel.  Post-service treatment records do not reflect assessments of sinusitis nor any complaints or treatment for sinus problems.  He filed his claim for a chronic sinus disability in October 2008, thus over 37 years after separation from service.  Thus, the record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is not clear from the August 2011 VA examination report whether the Veteran currently has sinusitis (it was diagnosed by history and as currently present).  Resolving all doubt in the Veteran's favor, the Board finds that he has sinusitis.  However, the VA examiner indicated that the Veteran's sinusitis is not due to service in light of him not taking antibiotics for several years.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records to include service treatment records, and contains rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his disability and service.  In adjudicating this claim, the Board must assess the competence and if appropriate, the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology in service and finds his assertions to be credible, especially in light of the documented contemporaneous reports at the time he underwent in-service examinations.  While the Veteran is also competent to attest to his symptomatology post-service, there is a lack of continuity of symptomatology in light of the in-service complaints but negative post-service medical records.  There is a lack of complaints or treatment documented until he filed his claim of service connection 37 years after separation from service.  Moreover, the Veteran filed claims for compensation pertaining to other disabilities in September 1971, March 1998, and October 2000 and at no time did he claim sinus problems due to service.  If the Veteran actually believed that he has had chronic sinus problems since service then it makes sense that he would have filed an appropriate claim for compensation at the time he filed other claims for compensation; rather, he did not make any such assertions until over 37 years after separation from service.  This supports a lack of continuity of symptomatology since service.  Moreover, the Veteran is not competent to relate current disability with sinus problems in service.  The Veteran is not a medical provider with medical expertise so as to diagnose his current sinus disability and relate his symptoms to symptoms he experienced in service.  Given the medical complexity of the matter at hand, medical expertise is required.  As detailed, a VA examiner reviewed the claims folder and determined that it was not likely that his current sinusitis is due to service.  The Board has weighed the Veteran's assertions as to in-service and post-service symptomatology, with the medical evidence, to include service treatment records, lack of post-service treatment complaints or treatment, and the VA medical opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  Despite notations of sinusitis in service, post-service a diagnosis of sinusitis is not reflected until decades after separation from service.  The clinical and documentary evidence post service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's sinus disability, to include sinusitis, is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a sinus condition is denied.



REMAND

The Veteran testified that during his service with the U.S. Air Force, he served with the 11th Airborne Division and the 101st Airborne Division, and performed approximately 70 to 80 parachute jumps.  He testified that he had 3 major parachute failures.  

Other than a bruised left knee due to falling out of a car in September 1963, service treatment records do not contain any complaints or treatment related to the knees.  In light of the Veteran's testimony that he sustained knee injuries due to parachute jumps in service, the Board determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right and left knee disabilities.  See id.  

In August 2011, the Veteran underwent a VA examination.  The Veteran complained of bilateral knee discomfort since 1956.  The Veteran reported that he was a parachutist and in the 1950's there were three malfunctions where the parachute did not open and he hit the ground hard.  Upon physical examination, the examiner diagnosed bilateral knee discomfort.  The examiner stated that chronic knee discomfort is less likely as not caused by or a result of jumping out of parachute.  The examiner commented that "jumping out of airplanes several times can cause trauma to the knees [patient] never stays off of knees extended length of time causing constant strain."  

Initially, based on the VA examination report it is not clear that the Veteran has a disability of the knees.  As detailed, the examiner diagnosed bilateral knee discomfort.  Pain, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Second, the examiner's statements contain conflicting opinions.  The examiner stated that it was less likely as not that the Veteran's knee condition is due to service but then stated that jumping out of airplanes several times can cause trauma to the knees.

The Board also notes that a January 2009 treatment record from Vanderbilt University reflects the Veteran's complaints of intermittent claudication.  He reported that he can walk a half block without symptoms.  The pain is in both legs and runs from his calves to his hips.  He can rest three minutes and the pain subsides.  The Veteran reported that he had been informed this could be the result of "abuse" of the legs from years of jumping out of airplanes.  Upon examination, atherosclerosis with claudication was diagnosed.  

The Veteran should be afforded a VA examination to determine the nature of any disability or disabilities affecting the bilateral lower extremities, to include determining whether he has a chronic bilateral knee disability.  Then, the examiner should offer an opinion as to the etiology of any diagnosed chronic disability, to include whether any disability is due to parachute jumping in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed right and left knee disabilities.  It is imperative that the claims file and a copy of this Remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the knees and lower extremities;

b)  For any disability of the knees/lower extremities identified, please indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements and testimony of record.

2.  Then, readjudicate entitlement to service connection for left and right knee disabilities.  If either of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


